PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
832United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/832,190
Filing Date: 5 Dec 2017
Appellant(s): Desale, Shirish



__________________
Alison S. McGeary
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Claims 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (United States Patent 2012/0282190) as evidenced by Liebert (Final Report on Safety Assessment of Cylomethicone) in view of Amyris (Neossance®  Hemisqualane) and Anderson (Amyris Unveils Hemisqualane Emollient as Second Personal Care Launch).  
 (2) Response to Argument
Response to Arguments Regarding 112(a) and 112(b) Rejections
Appellant argues that one of ordinary skill in the art would understand what petroleum based conveys. Appellant argues that the language of claim 3 expresses that cationic surfactants that are derived from or which include petroleum are excluded from the composition including compounds derived from hydrocarbons. Appellant argues that 
Examiner respectfully submits that with regards to the written description, Appellant has not provided sufficient description for the type of compounds that fall within the genus of petroleum based cationic surfactants such that an ordinary skilled artisan would readily understand which compounds are excluded from the composition being claimed. Appellant notes that the phrase includes compounds such as cetrimonium chloride, or behentrimmonium chloride, however the specification does not provide a sufficient representative number of species that fall within the genus of petroleum based cationic surfactant. The specification appears to recite distearyldimonium chloride (another cationic compound) as an alternative to petroleum based cationic surfactants (at page 5 last paragraph), however the specification does not describe any example of compounds which fall within the genus of petroleum based cationic surfactants. The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, see MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus per MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within In re Gostelli,  872 F.2d at 1012,  10 USPQ2d at 1618.  Here, there is substantial variance in the genus for petroleum based cationic compounds because it not only excludes compounds having petroleum present but Appellant argues this excludes any compound which may be derived from petroleum, thus may not necessarily have a petroleum structure in the product. Furthermore, the Appellant is excluding “petroleum based cationic surfactants” from being present without describing a representative number of compounds that the term encompasses such that the Appellant has possession for a genus of petroleum based cationic surfactants. Some cationic surfactants could be derived from hydrocarbons, however this does not necessarily mean that the cationic surfactants contain petroleum. There is no clear distinction in the instant specification for what compounds fall within the scope of petroleum based cationic surfactants. 
With regards to the indefinite rejection regarding the term “petroleum based”, the Appellant appears to be arguing that these compounds include derivatives, however the claim recites petroleum based cationic surfactants, thus it is unclear if petroleum is a required component or not. Examiner respectfully disagrees that an ordinary skilled artisan would know which compounds would fall within the genus of “petroleum based” cationic surfactants. The term based is unclear because it is unclear if the petroleum must be necessarily present, or if derived from petroleum, which compounds meet the structure of derived from petroleum. The Appellant argues that hydrocarbons are mainly petroleum based, however it is unclear if the compounds being excluded necessarily have to have petroleum or hydrocarbon present as the claim says “based”. A compound derived from petroleum does not necessarily have to have petroleum present, thus it is 
Response to Arguments Regarding Obviousness Rejection 
Appellant argues that the claimed dry shampoo achieved surprising, unexpected results per the Shirish Desale Declaration that was filed. 
Examiner respectfully disagrees that a showing of unexpected results has been provided and submits that the Declaration under 37 CFR 1.132 filed 06/05/2020 was insufficient to overcome the rejection of claims 1-4 and 7-8 and 11 based upon obviousness over Hammer (United States Patent Publication 2012/0282190) as evidenced by Liebert (Final Report on Safety Assessment of Cyclomethicone) in view of Amyris (Neoessance®  Hemisqualane) and Anderson (Amyris Unveils Hemisqualane Emollient as Second Personal Care Launch) for the reasons of record, please see response to Declaration filed in the Office Correspondence mailed 09/17/2020 on pages 20-28 that addresses Appellant’s Declaration. 
Appellant argues that each of the two Amyris references lack sufficient specificity for a person of ordinary skill in the art without knowledge of the present invention to combine the Amyris reference with Hammer in the manner alleged by the examiner and 
Examiner respectfully disagrees and notes that the Hammer reference expressly teaches dry shampoo compositions having a starch material (aluminum starch octenylsuccinate), an emollient as a further additive present, and a propellant (isobutane), all in overlapping ranges to what is claimed, see Examples 1-4, paragraphs [0001], [0004],[0013],[0015], [0020],[0022] and claims 1, 12 and 15. According to Hammer, the dry shampoo can further comprise an additive including emollients present from about 0.01 to about 10%, see paragraphs [0015] and [0020]. The difference between what is taught in Hammer and the instant claims is that Hammer teaches the genus emollient, but does not expressly teach that the emollient is a C13-C15 alkane hydrophobic emollient (i.e. hemisqualane). However, Amyris discloses that the emollient hemisqualane brings good slip and soft feel without weighing hair down. It provides several advantages for the hair including reducing frizz, protecting hair from color degradation, sealing the cuticle, providing heat protection, preventing damage, providing lubricity, and allowing for easier combining and manageability and improves elasticity while strengthening the hair and prevents breakage, see pages 1, 9, 25, and 30 of Amyris and page 1 of Anderson. The Anderson reference teaches that hemisqualane is a good natural alternative to paraffin or silicones for hair care products as it provides good spreadability and uniform application and leaves hair smooth and soft without weighing it down, see page 1. Amyris like Anderson teaches that these emollients are a perfect natural alternative to paraffin and silicones conventionally used in hair care products, see page 5. According to Amyris at page 9, the hair care products leave in treatments, and anti-frizz styling products, thus Amyris does suggest leave in hair care products at page 9. The ordinary skilled artisan would have had reasonable expectation of success in selecting hemisqualane emollient as the emollient with the dry shampoo of Hammer because Hammer’s dry shampoo is already taught to include an emollient present. The hemisqualane emollient as taught by Amyris and Anderson provides several advantages when added to the hair. Although Amyris and Anderson do not explicitly state dry shampoo, the Hammer reference already teaches emollient is present in their dry shampoo product, and Amyris teaches that the benefits provided can be for a variety of hair care products including leave-in treatments. An ordinary skilled artisan recognizes that a dry shampoo product is intended to be left in the hair and not rinsed. 
Appellant argues that a person of ordinary skill in the art when viewing the Amyris references would only predict that hemisqualane is useful in water-based hair care formulations for the express purpose of conditioning. Appellant argues there is nothing in the Amyris references suggesting that hemisqualane is suitable for use in a dry shampoo composition. Appellant argue that the examiner has not provided a reasonable basis as to why the conditioner compositions of the Amyris references are applicable to a dry shampoo composition as claimed. 
 Examiner respectfully disagrees that all of the products by Amyris must be aqueous based and intended to be rinsed. Anderson for example expressly states that for hair care, hemisqualane has good slip and a soft after-feel, which are critical attributes for products like conditioners and styling products, see page 1. Hemisqualane provides great spreadability and uniform application, leaving hair smooth and soft Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Examiner does not dispute that a dry shampoo is a different product compared to an aqueous based conditioning rinse product. However, Hammer already discloses dry shampoo products which can further contain emollients. The only difference is that hemisqualane is not taught or suggested as said emollient. Nevertheless, hemisqualane is taught by both Amyris and Anderson to provide enhanced properties to the hair. As suggested by Amyris it can be useful for a variety of cosmetic products including hair anti-frizz and styling products and leave-in treatments, see pages 9 and 30 of Amyris.  Leave in treatments are not intended to be rinsed from the hair. Though Amyris does not state applied to a dry shampoo composition there would have been a reasonable expectation of success in applying it to a dry shampoo product because Amyris suggests its application for leave in formulations to impart the same benefits of anti-frizz, good thermal protection, and lubricity to the hair, and Hammer teaches that the dry shampoo product contains an emollient. The Appellant provides tests in the instant specification that compares a C12-C15 emollient containing dry shampoo to ones absent any emollients. However, Hammer does already suggest their dry shampoo can contain emollient and both Amyris and Anderson teach the advantages of hemisqualane emollient when it is applied to the hair.   

Examiner respectfully submits that in view of Amyris and Anderson, it would have been prima facie obvious to substitute the emollient (generic) of Hammer including conventional cyclomethicone (silicone) emollients known in the art for hemisqualane, as hemisqualane is a natural derived ingredient and imparts emollient properties and is known to provide similar protective properties as known emollients such as silicones.  One would have been further motivated to do so given hemisqualane is a light emollient that provides good anti-frizz properties, provides lubricity to the hair, heat protection and improves elasticity while strengthening the hair and prevents breakage. The substitution would provide a composition as a more natural product. There would have been a reasonable expectation of success given Hammer teaches that emollients can already be added to the dry shampoo formulation at paragraph [0015] and both Amyris and Anderson teach the advantages of adding hemisqualane emollient to hair care products. Appellant appears to argue there would be no predictability, however Amyris and Anderson teach hair care products with Amyris teaching hemisqualane emollient can be used in a leave in treatment product, see page 9. Examiner respectfully disagrees there would be no predictability given Hammer’s dry shampoo product is already taught to further include emollient present. 
Appellant argues that the Amyris Neoessance reference only exemplifies hair care conditioners which are formulated with water and that the examiner has pointed to nothing in the Amyris Neoessance reference that would have led a person of ordinary 
Examiner respectfully submits that the dry shampoo of the instant invention is a 2 in 1 dry shampoo and conditioning product with the hemisqualane providing the conditioning properties. The Anderson reference teaches that the hemisqualane product leaves hair smooth and soft without weighing it down and protects from color and thermal damage while reducing frizz, see page 1. It suggests that for hair care hemisqualane has good slip and soft feel, which are critical for conditioners, however both Anderson and Amyris clearly teach the advantages that hemisqualane emollient provides to the hair and provide express motivation for providing the hemisqualane as an emollient product that is intended to be applied to the hair including leave in products, see pages 9, 19 and 30 of Amyris. Amyris further teaches that the hemisqualane is soft and not greasy and does not weigh the hair down, see page 5 and 9. There would have been a reasonable expectation of success for providing the emollient in Hammer’s dry shampoo as Hammer already teaches that the dry shampoo composition can contain emollient, and Anderson and Amyris teaches that hemisqualane is a plant based ingredient that imparts beneficial emollient properties.  
Appellant argues that the background of the present specification clearly points out that the art fails to address the problem of how to provide a dry shampoo cleaning product that will provide conditioning ability without leaving hair greasy and oily. Appellant argues the present inventors surprisingly found that addition of hemisqualane to a dry shampoo not only provided conditioning effects without leaving the hair greasy but improved cleaning of the hair.
Examiner respectfully submits that both Amyris and Anderson recognizes that hemisqualane provides the properties of smoothness to the hair without weighing it down, see page 1 of Anderson and pages 5, 9, 30, and 19 of Amyris. Appellant argues that the examiner has pointed to no teaching that would demonstrate that hemisqualane would be suitable for a dry shampoo product, however it is noted that the Hammer reference discloses that the dry shampoo product can already contain an emollient. Although Amyris and Anderson do not expressly recite a dry shampoo, Amyris and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, because Hammer already teaches the presence of emollient and hemisqualane was a well-known emollient that is taught to have advantages for application to hair care compositions including leave in products, there would have been a reasonable expectation of success for providing hemisqualane as the emollient with Hammer’s dry shampoo product. 
 Appellant argues they surprisingly found that addition of hemisqualane to a dry shampoo composition in the ranges claimed achieved improved cleaning results as compared to a dry shampoo composition with conventional emollient. 
Examiner respectfully submits that the addition of the C13-C15 emollient to a dry shampoo in the examples of the instant specification was only compared to a dry shampoo product which has no emollient present. The Examples in the instant 
Appellant argues that regarding claim 2, there is nothing in the cited references which teach or suggest a composition substantially free of silicones. The Office argues that the modified Hammer establishes motivation for providing plant based materials such as hemisqualane in place of silicone emollients, however Appellant disagrees with the characterization of the combination of Hammer and Amyris as Hammer clearly teaches silicones in the compositions, see paragraphs [0005],]0006], and Examples 1-4 of Hammer. Accordingly, Appellant submits that one of ordinary skill in the art would not have been motivated to modify Hammer which includes silica in every example to exclude silicones based on the disclosure of the Amyris references which do not provide any disclosure directed to excluding silicones from a dry shampoo. 
Examiner respectfully submits that it is noted that Hammer teaches that the carrier for the dry shampoo can be either an ethanol or isopropanol, or in the alternative a silicone which is the carrier being exemplified in Hammer (cyclomethicone), see paragraph [0014]. The carrier can be just the ethanol as suggested by Hammer, see abstract, paragraphs [0022], [0004], [0011], [0014], and claim 1. Regardless of which carrier material is used the carrier is intended to evaporate from the product and the product forms a dry powder, see paragraph [0002]. Thus, Hammer teaches Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Here, although cyclomethicone (silicone) is exemplified with alcohol in the examples, it is clear from the teachings of Hammer that the cyclomethicone in some embodiments is not a required component, see paragraph [0014].
 Assuming only purely arguendo that Hammer must require cyclomethicone, the Examiner further submits that the Amyris and Anderson reference both provide motivation for substituting silicone emollients for hemisqualane as hemisqualane is more natural and provides the beneficial properties of not weighing the hair down and improves elasticity, prevents breakage, provides better feel, provides heat protection, provides lubricity and anti-frizz properties. Therefore, the modified Hammer would arrive at a product which advantageously has hemisqualane in place of silicone and is thus a more natural product. It is noted that the modified Hammer establishes motivation for providing plant based materials such as hemisqualane in place of silicone type emollients, and thus would render the product more natural and thus environmentally suitable to be free of silicones. Appellant’s argument that Hammer requires silica in every example and thus does not meet the limitation of substantially free of silicones is considered unpersuasive. It is noted that silica is not required as the additive (see paragraph [0045]) and Hammer teaches in embodiments where silica is present, the 
Appellant argues the examiner has misconstrued the Appellant’s argument as the Appellant never argued that the carrier necessarily includes silicone. Instead Appellant submits that in every embodiment disclosed in Hammer that includes an emollient the emollient is a silicone, see paragraph [0016]. Appellant argues based on the Examiner’s reasoning that the Amyris reference suggest that hemisqualane can be used as a substitute for silicone emollients, if the embodiments of Hammer that are relied on by the Examiner do not contain any silicones there is no reason to decide to add hemisqualane to compositions based on the disclosure of the cited references. 
Examiner respectfully submits that while the Appellant never mentioned that the carrier necessarily includes silicone, the Appellant appears to be arguing that all of the examples of Hammer require silicone (cyclomethicone) silicone and the instant claims are substantially free silicone. Examiner was noting that per paragraph [0014] cyclomethicone is used as a volatile carrier in the alternative to volatile alcohols. Examples 1-3 refer to combinations of the alcohol and the cyclomethicone, however it is clear from the teachings of paragraph [0014] that the alcohol can be used alone in the alternative to the cyclomethicone of which Hammer calls carrier materials. Examiner notes that assuming purely arguendo that cyclomethicone must be present that it is an art recognized emollient also, thus Amyris and Anderson provide motivation for substituting silicone emollients for hemisqualane as hemisqualane is more natural and 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SARAH ALAWADI/Primary Examiner, Art Unit 1619      
                                                                                                                                                                                                  Conferees:

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619    

                                                                                                                                                                                                    /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.